Title: To George Washington from James Milligan, 27 April 1789
From: Milligan, James
To: Washington, George



Sir
Philadelphia April 27th 1789

It is with much diffidence and hesitation, that, I presume to address your Excellency at a period, when business and applications must croud upon your time and patience; But urged by some of my friends, and relying on Your Excellency’s well known goodness, I am encouraged, with all possible deference and respect, briefly to put you in mind of an old and, I hope, not an unworthy Servant of the Public. Suffer me just to mention that, from July 1776 to November 1787, a period of more than Eleven years of the prime of my life, I had the honor of filling Confidential and respectable Offices, and, it is probable, might have continued to this time, had it not been thought proper to abolish that I last held, merely on a principle of Economy, Whether that economy was true or false, does not become me to say. At any rate, it was the Office that was objected to, not the officer. Should these, or other reasons, induce Your Excellency to think me worthy of a Suitable employment under the New Government, You would lay me under the Strongest obligations of duty to you, and to the Public. As I know not what Departments are to be formed, or Arrangements are to take place, I cannot Solicit anything in particular, but, durst I indulge a wish, my situation, connections, and habits, would lead me to prefer living in Philadelphia, could my Services there be useful and Acceptable; But this I venture, merely as a wish, and should it be impracticable, I would, as heretofore, follow where duty required.
Lest I should not be Sufficiently known to Your Excellency, I take the liberty of mentioning the Names of the Honble Robert Morris and Charles Thomson Esquires, who have had many years Official knowledge of me. More might be mentioned, but

I hope these, with Such others as may occur to Your Excellency, may be deemed Sufficient for information.
Whatever may be the fate of this first application I ever made, Suffer me to assure you Sir, I shall continue, as at all times heretofore, to respect your person, and to venerate your Virtues. I have the Honor to be with the greates[t] veneration Sir Your Excellencys Most devoted humble Servant

Jas Milligan

